Citation Nr: 0640077	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  93-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for eczema.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
transurethral resection of the bladder neck and prostate, 
with chronic cystitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to 
September 1954.  Additional service in the United States Army 
Reserve followed from November 1973 to July 1991.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2005, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, so that additional 
development could be undertaken. 

The veteran's motion for advancement on the docket (AOD) was 
granted for good cause shown under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006) in November 2006.

In September 2006 the veteran is shown to have sought 
entitlement to service connection for hypertension.  Hence, 
this matter is referred to the RO for appropriate action.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

As noted, this matter was remanded to the RO in September 
2005.  At that time, the Board noted that while this case was 
remanded in June 1999 primarily for the purpose of 
identifying the exact dates of the veteran's periods of 
active duty for training (ACDUTRA) and inactive duty training 
(IAD) in the Army Reserve, those dates remained unknown.  
Hence, in September 2005 the Board determined that further 
efforts were necessary to obtain confirmation regarding the 
veteran's dates of ACDUTRA and IAD.  

Such action was attempted later in September 2005.  However, 
the claims file show that while certain records, to include 
Surgeon General's Office (SGO) reports and various (and 
incomplete) personnel records, were obtained from the 
National Personnel Records Center (NPRC), verification of 
"all periods of active duty for training and inactive duty 
training during the veteran's service in the United States 
Army Reserve from November 1973 to July 1991" was not 
accomplished.  Further, while the NPRC informed VA in 
November 2005 that the record was "fire related," and while 
the Board acknowledges that a fire occurred in 1973 at the 
NPRC, the vast majority of the records being sought pertain 
to a period dating after the fire.  Hence, the majority of 
the records sought should not be classified as "fire 
related."  Accordingly, the ordered development remains to 
be completed in full, and a remand is mandatory.   Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board also points out that as part of its September 2005 
remand, the veteran was to be "advised in writing of the 
definition of new and material evidence applicable to his 
claims to reopen."  Review of the claim files shows that he 
was not so notified.  While an October 2005 letter from the 
AMC seemed to attempt to provide such notice, the notice was 
insufficient.  The insufficiency of this notice is primarily 
due to the fact that the AMC sought to provide the veteran 
with notice of the "new" definition of new and material 
evidence.  The new definition, however, applies only to 
claims to reopen filed on or after August 29, 2001.  The 
instant matters clearly have been on appeal prior to that 
time.  Therefore, additional action is required.  Stegall.  


Finally, following the issuance of a September 2006 
supplemental statement of the case (SSOC) the veteran 
supplied VA in September 2006, a letter from a private 
physician dated in May 2006.  This letter noted that the 
physician had treated the veteran since 2003 for disorders to 
include Type II diabetes mellitus, benign prostatic 
hypertrophy, and status post three transurethral resections 
of the prostate.  This letter has not been reviewed by the 
RO, and the appellant has not waived RO initial consideration 
of this evidence.  The Board is bound to return the record to 
the RO for initial consideration of the additional evidence.  
See Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be advised in 
writing of the definition of new and 
material evidence applicable to his 
claims to reopen; namely, 38 C.F.R. 
§ 3.156 (in effect prior to August 29, 
2001).  

2.  The dates of any and all periods of 
active duty for training and inactive 
duty training during the veteran's 
service in the United States Army Reserve 
from November 1973 to July 1991 must be 
verified.  In addition, a complete set of 
examination and treatment records 
compiled by or on behalf of the Army 
Reserve during the period from November 
1973 to July 1991 must also be obtained 
for inclusion in the claims folder.


Efforts to obtain any records held by a 
Federal agency must continue until such 
time as the records are secured or until 
VA concludes in a written memorandum that 
such records do not exist or that further 
attempts to obtain same would be futile.  
Notice to the veteran of the foregoing 
must be provided in accordance with 38 
C.F.R. § 3.159(e), and he must then be 
afforded an opportunity to respond.

3.  Following completion of the above-
directed development, the RO must review 
the claim folders and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
taken.

4.  The RO should then readjudicate the 
matters on appeal, to specifically 
include initial consideration of the 
correspondence supplied by the veteran in 
September 2006.  If the determination in 
any respect remains unfavorable to the 
veteran, he should be furnished a 
supplemental statement of the case (SSOC) 
in accordance with 38 U.S.C.A. § 7105 
(West 2002), which fully sets forth the 
controlling law and regulations pertinent 
to this appeal.  Included therein must 
also be a correct statement of the 
veteran's period of service in the United 
States Army and the Army Reserve. This 
document should further reflect detailed 
reasons and bases for the decisions 
reached.


The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified. 
 The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


